DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 04/21/2020. The amendments filed on 04/21/2020 have been entered. Claim 70 is new.  Accordingly Claims 45-62 and 70 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-47, 49, 51-55, 61-62 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of U.S. Patent No. 11,191,519. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 1 of the patent anticipates claims 45 and 50 of the instant application, 
patent claim 2 anticipates instant claim 46, 
patent claim 3 anticipates instant claim 47, 
patent claim 4 anticipates instant claim 51, 
patent claim 5 anticipates claim anticipates patent claim 52,  
patent claims 1 and 2 anticipate instant claim 49,  
patent claim 6 anticipates instant claim 53, 
patent claim 8 anticipates instant claim 54, 
patent claim 9 anticipates instant claim 55, and 
patent claim 10 anticipates instant claim 61.
patent claim 11 anticipates instant claim 70.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation of “data-acquisition assemblies” in claims 53 and 62 and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above. “Assembly” is a nonce term that is merely modified by the function of data-acquisition.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claim 53-62 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: The acquisition sub-assemblies are represented by reference numeral 33 and referred to as “front-end boards” in [0063] (paragraphs numbered as in Applicant’s pre-grant publication US 2022/0175341). This provides sufficient structure for determining the structure of the “acquisition assemblies.” 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-61 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 53 and 70 limitation regarding “parallel multichannel cabling structure” is unclear if the “cabling structure” is intended to be a physical hardware component that is connected the processors together or what the metes and bounds of the “structure” is intended to be as the claim limitations are directed towards the channels within the processor capabilities which implies software.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 50, 53, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al. (US 2016/0106395) in view of Eeratta et al. (US 2010/0186017).
Regarding Claim 45, Hynynen teaches: 
A device for volumetric ultrasound imaging (“The field of the invention is systems and methods for ultrasound imaging” [0003]) comprising:
a stationary array of transducer elements (as illustrated in Figs. 3A and 3B, reproduced below, a plurality of “transmit-receive elements 214” are arranged at fixed positions “in the transducer array 202” [0033],),
substantially configured in the shape of a faceted hemisphere to form a volumetric imaging region within a cavity of the faceted hemisphere, that transmit ultrasound signals to and receive ultrasound signals from a scattering object within the faceted hemisphere (as illustrated by the application for brain imaging in FIG. 2 “[t]he ultrasound system 200 generally includes a transducer array 202 that is capable of delivering ultrasound to a subject 204 and receiving responsive signals therefrom...For example, the transducer array 202 may be an approximately hemispherical array of transducer elements” [0030]; since the transmitting/receiving surface of the elements 214 are flat, their arrangement in a curved array necessarily produces a faceted surface these transmit-receive element 214 planes are at different angles relative to each other along the curve).

    PNG
    media_image1.png
    449
    523
    media_image1.png
    Greyscale

With regards to limitation: a head node that coordinates firing sequences and sampling intervals of the transducer elements of the array of ultrasound transducer elements, Hynynen further teaches: “…processor 206 that is in communication with a multi-channel transmitter 208 and a multi-channel receiver 210. The multi-channel transmitter 208 receives driving signals from the processor 206 and, in turn, directs the transducer elements of the transducer array 202 to generate ultrasound energy. The multi-channel receiver 210 receives acoustic signals during and/or after sonications and relays these signals to the processor 206 for processing in accordance with embodiments of the present invention” ([0031]). 
Hynen does not explicitly teach: a network of processors, forming a plurality of nodes, that receive the ultrasound signals received from the scattering object in parallel and process the received ultrasound signals in parallel to reconstruct a volumetric image of the scattering object within the imaging region.
Eeratta in the field of ultrasound imaging processing systems teaches: “Upon receiving the patient data 52, the grid computing framework 18 schedules image processing tasks 48 to a plurality of nodes 22, 24, 26, 28 (which are typically PCs) connected to a grid computing network 20, based on a split-and-aggregate method” [0014]. Here, the “grid computing network corresponds” to the head node. Further, “[t]he patient data 52 comprises one or more patient-scan images of any modality, including…ultrasound (US)…stored typically in one or more DICOM (digital imaging and communications in medicine) files” and “[t]he tasks 48 include, for example, image registration, reconstruction, preprocessing, segmentation and visualization, among others. These tasks are processed independently on the nodes 22, 24, 26, 28 using medical image processing (MIP) libraries, and the results from these nodes is aggregated to yield processed patient data 50, which is returned to the end-user-application 12” ([0014]). FIG. 1 (reproduced below) also provides a schematic of “system 10 for medical image processing” whereby the nodes 22-28 are provided in parallel and indicates parallel processing relative to sequential or hierarchal processing. 

    PNG
    media_image2.png
    491
    351
    media_image2.png
    Greyscale

FIG. 1 of Eeratta
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor 206 of Hynynen to incorporate the plurality of nodes of Eeratta in order to “…achieve higher performance and lower execution times.” ([0006]). 
Regarding Claim 50, the combination of references Hynynen and Eeratta substantially teach the claim limitations as noted above.
Hynynen teaches: wherein the transducer elements are piezoelectric elements: “The outermost element 214a can be, for example, a 250 kHz piezoelectric cylindrical annulus.” ([0033]).
Regarding Claim 53, Hynynen teaches: A system for volumetric ultrasound imaging (“The field of the invention is systems and methods for ultrasound imaging” [0003]) comprising:
an array of planar transducer subarrays (as illustrated in Figs. 3A and 3B, reproduced below, a plurality of “transmit-receive elements 214” are arranged at fixed positions “in the transducer array 202” [0033],),
substantially configured in the shape of a faceted hemisphere to form a volumetric imaging region within a cavity of the faceted hemisphere,each ultrasound trasnducer subarray comprising a plurality of transducer elements  configured to transmit ultrasound signals to and receive ultrasound signals from a scattering object within the faceted hemisphere (illustrated by the application for brain imaging in FIG. 2; “[t]he ultrasound system 200 generally includes a transducer array 202 that is capable of delivering ultrasound to a subject 204 and receiving responsive signals therefrom...For example, the transducer array 202 may be an approximately hemispherical array of transducer elements” [0030]; since the transmitting/receiving surface of the elements 214 are flat, their arrangement in a curved array necessarily produces a faceted surface these transmit-receive element 214 planes are at different angles relative to each other along the curve).
a plurality of data-acquisition assemblies, connected to the ultrasound transducer subarrays, configured to receive the ultrasound signals from the ultrasound transducer subarrays (The ultrasound transducer subarrays are represented by the “… concentric cylindrical elements, 214a, 214b, 214c, 214d, that connect to a transmit/receive circuit (“TRC”) 216 via a switch 218. The outermost element 214a can be, for example, a 250 kHz piezoelectric cylindrical annulus.” ([0033]). As conveyed in Fig. 3B of Hynynen, each subarray is connected “to a transmit/receive circuit (“TRC”) 216 via a switch 218” [0033]. In other words, the plurality of TRC 216 for each of the plurality of transmit-receive elements 214 of FIG. 3A corresponds to the plurality of data-acquisition assemblies). 
With regards to limitation: a head node that coordinates firing sequences and sampling intervals of the transducer elements of the array of ultrasound transducer elements, Hynynen further teaches: “…processor 206 that is in communication with a multi-channel transmitter 208 and a multi-channel receiver 210. The multi-channel transmitter 208 receives driving signals from the processor 206 and, in turn, directs the transducer elements of the transducer array 202 to generate ultrasound energy. The multi-channel receiver 210 receives acoustic signals during and/or after sonications and relays these signals to the processor 206 for processing in accordance with embodiments of the present invention” ([0031]). 
Hynen does not explicitly teach: a network of processors, connected to the data-acquisition assemblies, configured to perform parallel construction of a volumetric image of the scattering object within the imaging region based on the ultrasound signals received from the data-acquisition assemblies.
Eeratta in the field of ultrasound imaging processing systems teaches: “Upon receiving the patient data 52, the grid computing framework 18 schedules image processing tasks 48 to a plurality of nodes 22, 24, 26, 28 (which are typically PCs) connected to a grid computing network 20, based on a split-and-aggregate method” [0014]. Here, the “grid computing network corresponds” to the head node. Further, “[t]he patient data 52 comprises one or more patient-scan images of any modality, including…ultrasound (US)…stored typically in one or more DICOM (digital imaging and communications in medicine) files” and “[t]he tasks 48 include, for example, image registration, reconstruction, preprocessing, segmentation and visualization, among others. These tasks are processed independently on the nodes 22, 24, 26, 28 using medical image processing (MIP) libraries, and the results from these nodes is aggregated to yield processed patient data 50, which is returned to the end-user-application 12” ([0014]). FIG. 1 (reproduced below) also provides a schematic of “system 10 for medical image processing” whereby the nodes 22-28 are provided in parallel and indicates parallel processing relative to sequential or hierarchal processing. 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Hynynen to perform parallel construction as taught in Eeratta in order to “…achieve higher performance and lower execution times.” ([0006]). 
Regarding Claim 62, the limitations recited for A method for reconstructing a volumetric ultrasound image, consist of claims 45 and 53 the rejections based on the combination of Hynen and Eeratta teach the elements of the instant claim.
Regarding Claim 70,the combination of references Hynynen and Eeratta substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: further comprising: a parallel multichannel cabling structure that enables independent transfer of the ultrasound signals received from the scattering object to each of the plurality of nodes in parallel.
Eeratta in the field of ultrasound imaging processing systems teaches: “Another approach to improving the performance of medical image processing tasks is to employ custom-hardware called graphics processing units (GPU). Originally intended for the consumer game industry to render high-quality graphics quickly, GPUs are adapted for a mode of computing known as stream computing. In this technique, the same operation or instruction is performed on different data in parallel. This is also known as the single instruction multiple data (SIMD) model.” [004];“Upon receiving the patient data 52, the grid computing framework 18 schedules image processing tasks 48 to a plurality of nodes 22, 24, 26, 28 (which are typically PCs) connected to a grid computing network 20, based on a split-and-aggregate method. Each of the nodes 22, 24, 26, 28 comprises respective central processing units (CPUs) 32, 34, 36, 38 and may or may not include GPU hardware. As shown in the illustrated embodiment, at least one node 28 in the grid comprises a GPU 39. The tasks 48 include, for example, image registration, reconstruction, preprocessing, segmentation and visualization, among others. These tasks are processed independently on the nodes 22, 24, 26, 28 using medical image processing (MIP) libraries, and the results from these nodes is aggregated to yield processed patient data 50, which is returned to the end-user-application 12.” [0014]; “As shown in FIG. 1, when the nodes are GPU-enabled, i.e. have programmable and compatible graphics cards attached, the IPGPU framework 30 will execute the tasks on the GPUs. When GPUs are not available on a node, the tasks will be executed on the CPU of that node. That is, the IPGPU software framework runs on the CPU of individual nodes and invokes algorithms on GPU when GPU hardware is available in the node. The IPGPU framework 30 is extendable (algorithmically) along two orthogonal paths, namely, the traditional serial-CPU algorithms and the stream-GPU algorithms. The results of the algorithms are equivalent, and the choice of which one is employed is decided by the IPGPU framework 30 based on various considerations such as availability of hardware, data transmission costs, associated hardware costs, etc. The IPGPU framework 30 maintains a level of abstraction that does not expose any of the intricate operations such as memory management, exception-handling, logging, data handling, etc. to the end-user application 12.” [0015].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Hynynen to enable independent transfer of the ultrasound signals received from the scattering object to each of the plurality of nodes in parallel as taught in Eeratta in order to “…achieve higher performance and lower execution times.” ([0006]). 

Claims 46-49, 54-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Eeratta and further in view of Kushculey et al (US 20090230823).
Regarding Claim 46, the combination of references Hynynen and Eeratta substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein the transducer elements are arranged across the surface of a plurality of triangular planar facets.
Kushculey in the field of ultrasound diagnostic systems teaches: “FIGS. 3A to 3F, which illustrate schematic views of various differently shaped transducers, each comprising a single unitary piece of ceramic as the base, and having a plurality of electrode elements (or, in short, “elements”) on one of its surfaces. FIG. 3A shows a plurality of circular elements, such as elements 302” whereby “[o]there tiled arrangements could also be used, such as squares, triangles (alternately inverted), hexagons and others” ([0121]). FIG. 3A is reproduced below. 

    PNG
    media_image3.png
    259
    328
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the transmit-receive elements 214 of Hynynen with the triangle shaped arrangement of elements of Kushculey as an obvious design choice to change the shape in the absence of showing any criticality or unexpected result. See MPEP 2144.04.
Regarding Claim 47, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein some of the triangular planar facets are equilateral triangles and some of the triangular planar facets are isosceles triangles.
Kushculey in the field of ultrasound diagnostic systems teaches: “FIGS. 3A to 3F, which illustrate schematic views of various differently shaped transducers, each comprising a single unitary piece of ceramic as the base, and having a plurality of electrode elements (or, in short, “elements”) on one of its surfaces. FIG. 3A shows a plurality of circular elements, such as elements 302” whereby “[o]there tiled arrangements could also be used, such as squares, triangles (alternately inverted), hexagons and others” ([0121]). This encompasses both equilateral and triangular triangles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the triangular planar facets to be equilateral triangles or isosceles triangles as this change in shape, which would have been an obvious to try design choice of the combination Hynynen, Eeratta and Kushculey in the absence of showing any criticality or unexpected result. See MPEP 2144.04. 
Regarding Claim 48, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein the isosceles triangles are arranged to form pentagonal transducer element assemblies; and the pentagonal transducer element assemblies and the equilateral triangles are arranged to form the faceted hemisphere.
Kushculey in the field of ultrasound diagnostic systems teaches: “FIGS. 3A to 3F, which illustrate schematic views of various differently shaped transducers, each comprising a single unitary piece of ceramic as the base, and having a plurality of electrode elements (or, in short, “elements”) on one of its surfaces. FIG. 3A shows a plurality of circular elements, such as elements 302” whereby “[o]there tiled arrangements could also be used, such as squares, triangles (alternately inverted), hexagons and others” ([0121]). This encompasses both equilateral and triangular triangles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of triangular tiles relative to each other of the combination Hynynen, Eeratta and Kushculey as this would be an obvious design choice to one of ordinary skill in the art in the absence of showing any criticality or unexpected result. See MPEP 2144.04.
Regarding Claim 49, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Hynynen teaches: wherein the transducer elements are arranged pseudorandomly: “The transducer array 202 can be configured such that the receiver elements are sparsely distributed in a pseudo-random configuration over a whole hemisphere to optimize the imaging resolution” ([0034]). 
Hynen does not explicitly teach: the surfaces are triangular planar facets
Kushculey in the field of ultrasound diagnostic systems teaches: “FIGS. 3A to 3F, which illustrate schematic views of various differently shaped transducers, each comprising a single unitary piece of ceramic as the base, and having a plurality of electrode elements (or, in short, “elements”) on one of its surfaces. FIG. 3A shows a plurality of circular elements, such as elements 302” whereby “[o]there tiled arrangements could also be used, such as squares, triangles (alternately inverted), hexagons and others” ([0121]). This encompasses both equilateral and triangular triangles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the triangular planar facets to be equilateral triangles or isosceles triangles as this change in shape, which would have been an obvious to try design choice of the combination Hynynen, Eeratta and Kushculey in the absence of showing any criticality or unexpected result. See MPEP 2144.04. 
Regarding Claim 54, the combination of references Hynynen and Eeratta substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein the ultrasound transducer subarrays are triangular.
Kushculey in the field of ultrasound diagnostic systems teaches: “FIGS. 3A to 3F, which illustrate schematic views of various differently shaped transducers, each comprising a single unitary piece of ceramic as the base, and having a plurality of electrode elements (or, in short, “elements”) on one of its surfaces. FIG. 3A shows a plurality of circular elements, such as elements 302” whereby “[o]there tiled arrangements could also be used, such as squares, triangles (alternately inverted), hexagons and others” ([0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the ultrasound transducer subarrays of Hynynen with the triangle shaped arrangement of Kushculey as an obvious design choice to change the shape in the absence of showing any criticality or unexpected result. See MPEP 2144.04.
Regarding Claim 55, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein some of the triangular planar facets are equilateral triangles and some of the triangular planar facets are isosceles triangles, is substantially similar in scope with corresponding limitations recited in Claim 47 and is therefore, rejected under the same rationale.
Regarding Claim 56, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein each triangular ultrasound transducer subarray comprises a plurality of subtriangles.
Kushculey in the field of ultrasound diagnostic systems teaches: “FIGS. 3A to 3F, which illustrate schematic views of various differently shaped transducers, each comprising a single unitary piece of ceramic as the base, and having a plurality of electrode elements (or, in short, “elements”) on one of its surfaces. FIG. 3A shows a plurality of circular elements, such as elements 302” whereby “[o]there tiled arrangements could also be used, such as squares, triangles (alternately inverted), hexagons and others” ([0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the ultrasound transducer subarrays of combination of references Hynynen, Eeratta and Kushculey to be a plurality of subtriangles arrangement of Kushculey as an obvious design choice in the absence of showing any criticality or unexpected result. See MPEP 2144.04.
Regarding Claim 57, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Hynynen with regards to limitations: wherein the ultrasound signals are received from a plurality of tetrahedral-shaped subvolumes within the imaging region, a face of each tetrahedral-shaped subvolume being formed by one of the subtriangles, teaches For each ultrasound element per subtriangle of each of the subarrays, the subvolume would necessarily have a tetrahedral shape since the elements are focused on the same point and therefore as illustrated by transmitting ultrasound energy into the target volume-of-interest 212 in FIG. 2 of Hynynen.  
Regarding Claim 59, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the transducer elements are arranged pseudorandomly across the surfaces of the ultrasound transducer subarrays, is substantially similar in scope with corresponding limitations recited in Claim 49 and is therefore, rejected under the same rationale.
Regarding Claim 60, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Further, regarding limitation, wherein the transducer elements are piezoelectric elements, is substantially similar in scope with corresponding limitations recited in Claim 50 and is therefore, rejected under the same rationale.
Regarding Claim 61, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein the network of processors comprises a plurality of nodes and each node comprises at least one graphical processing unit (GPU).
Eeratta in the field of ultrasound imaging processing systems teaches: “Each of the nodes 22, 24, 26, 28 comprises respective central processing units (CPUs) 32, 34, 36, 38 and may or may not include GPU hardware.” [0014]; Thus, each of the nodes may include at least one graphical processing unit (GPU). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  Hynynen with the nodes including GPUs of Eeratta since GPUs “render high-quality graphics quickly” ([0004]) and “achieve higher performance and lower execution times” ([0005]). 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen, Eeratta and further in view of Powers et al. (US 2002/0045830). 
Regarding Claim 51,the combination of references Hynynen and Eeratta substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein at least one of the transducer elements further comprises a diverging lens.
Powers in the field of ultrasound diagnostic systems teaches: “ An ultrasound beam produced from such an aperture utilizes diffraction to radiate an essentially cylindrical wavefront that, while focused in azimuth, develops the desired divergence in the elevation direction. An elevationally divergent beam can also be produced by acoustic lenses or electronic lenses. For instance, when an element of an array is convex in the elevation dimension or has a lens which is elevationally divergent, elevationally divergent beams can be produced by a linear array 10 as shown in FIG. 5a.” [0042].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify at least one of the transducer elements of Hynynen to comprise a diverging lens as taught in Powers “…to radiate an essentially cylindrical wavefront that, while focused in azimuth, develops the desired divergence in the elevation direction” ([0042]) for fine-tuning beam targeting for imaging a specific region.  

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Eeratta and further in view of Wegener et al. (US 2010/035449). 
Regarding Claim 52,the combination of references Hynynen and Eeratta substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein: a pulse-echo response is obtained from a plurality of transducer element pairs by decoding responses from encoded transmissions that result from simultaneous transmissions from a plurality of transducer elements; and
the head node comprises specialized timing circuitry that ensures the obtained responses to the encoded transmissions can be accurately co-registered
Wegener in the field of ultrasound systems teaches: “[a]lternatives for beamforming include analog beamforming prior to the ADC or digital beamforming after the ADC…Beamformed samples corresponding to a two-dimensional (2-D) frame are filtered and transformed to produce a transform domain representation. The transform domain samples are quantized and/or encoded for compression” ([0009]). Further, “[f]or decompression, the inverse encoding and transform functions are applied prior to processing for display” ([0009]), wherein “inverse encoding” is interpreted as decoding. Additionally, the block diagram of FIG. 1 and accompanying text in paragraph [0054] discloses “a typical medical ultrasound system in accordance with the prior art… The transmit beamformer 104 generates one or more excitation signals in response to the system controller 102… The excitation signals from the transmit beamformer 104 are provided to the ultrasound transducer 110 via the transmit/receive switch 112. The ultrasound transducer 110 comprises an array of transducer elements 110 i… The transducer elements 110 i both launch and receive ultrasound waves. The transmit/receive switch 112 includes the switching circuitry for transmit and receive modes… For transmission, the transducer elements 110 i convert the excitation signals to produce ultrasonic acoustic waveforms. In particular, the transducer 110 converts the excitation signals into ultrasound waveforms that travel in directions within the subject in response to the transmit beamformer 104. Scattering sites having interfaces with different acoustic impedances reflect the ultrasonic waveforms, causing echoes to be returned to the transducer 110. The plurality of transducer elements 110 i receives the echoes and convert them to a plurality of analog ultrasound signals. The transmit/receive switch 112 couples the plurality of analog ultrasound signals from the transducer 110 to the AFE 114 during a sampling window. The sampling window corresponds to an interval of time during which the received echoes represent reflections from scattering sites within a desired depth range in the subject…. The controller 102 sets the sampling window in accordance with user input or a scan protocol and provides the timing control information to the transmit/receive switch 112. The transmit/receive switch 112 outputs the plurality of analog ultrasound signals in parallel during the sampling window. The AFE 114 amplifies and filters the plurality of analog ultrasound signals in preparation for analog to digital conversion.” In this instance, the controller 102 corresponds to the claimed head node comprising specialized timing circuitry. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Hynynen to incorporate the processing and signal encoding/decoding of Wegener in order to increase “the diagnostic capabilities of console/cart systems and developing smaller portable device with improved image quality” by “[i]ncreasing the number of transducer elements” whereby “[c]ompression of the ultrasound signal data can provide benefits” such as “reducing the data transfer bandwidth, memory capacity and power requirements of the system” ([0004]-[0005]).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen, Eeratta Kushculey and further in view of Wodnicki et al. (US 2008/0273424). 
Regarding Claim 58, the combination of references Hynynen, Eeratta and Kushculey substantially teach the claim limitations as noted above.
Hynynen does not explicitly teach: wherein: each data-acquisition assembly includes a plurality of electronics blocks; the number of electronics blocks is equal to the number of subtriangles; and each electronics block is configured to receive the ultrasound signals from one of the subtriangles. 
Wodnicki in the field of ultrasound systems teaches: “…large area array monitoring or imaging systems of the type used for ultrasound or x-ray analysis and, more particularly, to systems and methods which combine high density transducer arrays with processing circuitry” ([0002]), which shares a technical field with the instant application. Specifically, Wodnicki teaches that “[e]ach ASIC 106 provides electronic transmit signals to a transducer subarray 104 to generate ultrasonic pressure waves herein illustrated by ultrasound lines 142, which may return to the array as reflections 144 from an area of investigation 146 in an object 141 under study. The main beamformer 124 is coupled to the scan converter 127 to form an image for the display 140” ([0024]). The Application Specific Integrated Circuits (ASICs) 106 correspond to the electronics blocks and the transducer subarray 104 of transducer cell array 102 corresponds to the elements included in each subtriangle, whereby “[e]ach subarray 104 is coupled to a corresponding Application Specific Integrated Circuit (ASIC) 106 through the connector 105” ([0022]). Thus, the number of ASIC is the same as the number of subarrays 104. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hynynen to include specified electronic control for the number of subdivisions of the arrays of the transmit-receive element 214 via connection with the TRC circuit 216 in order to achieve imaging of with larger arrays for “medical applications, such as screening for internal bleeding and tumors” ([0007]). 

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hynynen, Eeratta are in the same field of ultrasound imaging systems and thus meet the conditions of obviousness under 35 U.S.C. 103.
Regarding Applicant’s arguments of Eeratta not teaching parallel processing, examiner respectfully disagrees/ Eeratta teaches a GPU system as disclosed in the office action above with reference to [0014]. GPU systems are designed for parallel data computations and performing operations in parallel, the system in Eeratta has both the serial-CPU and the stream-GPU algorithm systems that interconnect together in two frameworks also disclosed in the office action above with reference [0015]  for new claim 70. Eeratta further discloses an aggregation method, Applicant’s Specification also proves teachings of a aggregation method but not recited in the claims. Applicant’s arguments regarding the GPU parallel networking configuration of Eeratta is respectfully, a narrower interpretation than provided in the disclosed claim set. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong U.S. 6478739 ultrasound breast imaging and diagnosis system. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793